The Court.
Petition for writ óf habeas corpus. The alleged illegality of the imprisonment in this case is, that the petitioner is held under a commitment issued upon a conviction of the crime of battery, and that the com mitment is void, because it does not appear therefrom that the petitioner was informed of all his rights, or that six hours elapsed after conviction and before sentence, or that time was waived.
There is no law that makes it necessary that these facts should be recited in the judgment or copied into the commitment.
Beside, if it is true that the defendant was not duly informed of his rights, or was sentenced too soon after conviction, these were mere errors, — not excesses of jurisdiction,— and were reviewable on appeal. They cannot be inquired into on habeas corpus.
Writ denied.